 



 

Bonds.com 8-K [ex10_5.htm]

 

Exhibit 10.5

 



THE OFFER AND SALE OF THIS COMMON Stock PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON Stock PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM.

BONDS.COM GROUP, INC.

COMMON STOCK PURCHASE WARRANT

Date of Issuance: March 6, 2013

THIS IS TO CERTIFY that BR TRUST, and its transferees, successors and assigns
(the “Holder”), for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, is entitled to purchase from BONDS.COM GROUP,
INC., a Delaware corporation (the “Company”), at the Exercise Price, as such
price may be adjusted as provided herein, at any time on or after the date
hereof (the “Commencement Date”) and expiring on the date that is four (4) years
after the Commencement Date (the “Expiration Date”), the Aggregate Number of
shares of fully paid and nonassessable Common Stock, par value $0.0001 per
share, of the Company (the “Common Stock”) (as such number may be adjusted as
provided herein).

Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 10 hereof unless otherwise defined herein.

SECTION 1.                The Warrant; Transfer and Exchange.

(a)                The Warrant.   This Warrant and the rights and privileges of
the Holder hereunder may be exercised by the Holder in whole or in part as
provided herein, and, as more fully set forth in Section 1(b) and 8 hereof, may
be transferred (subject to applicable securities laws and regulations) by the
Holder to any other Person or Persons at any time or from time to time, in whole
or in part.

(b)               Transfer and Exchanges.  The Company shall initially record
this Warrant on a register to be maintained by the Company with its other stock
books and, subject to Section 8 hereof, from time to time thereafter shall
reflect the transfer of this Warrant on such register when surrendered for
transfer in accordance with the terms hereof and properly endorsed, accompanied
by appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event this Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to the Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Common Stock.



1

 



(c)                Registration Rights. The Holder shall have the registration
rights set forth on Exhibit B.

SECTION 2.                Exercise.

(a)                Right to Exercise.  At any time after the Commencement Date
and on or before the Expiration Date, the Holder, in accordance with the terms
hereof, may exercise this Warrant, in whole at any time or in part from time to
time, by delivering this Warrant to the Company during normal business hours on
any Business Day at the Principal Office, together with the Election to
Purchase, in the form attached hereto as Exhibit A and made a part hereof (the
“Election to Purchase”), duly executed, and payment of the Exercise Price per
share for the number of shares to be purchased (the “Exercise Amount”), as
specified in the Election to Purchase.  If the Expiration Date is not a Business
Day, then this Warrant may be exercised on the next succeeding Business Day.

(b)               Payment of Exercise Price.  Payment of the Exercise Price
shall be made to the Company by either of the following means (or any
combination of such means): (i) in cash or other immediately available funds,
payable by certified wire transfer to an account designated by the Company or
(ii) as provided in Section 2(c).  The amount of the Exercise Price to be paid
shall equal the product of (A) the Exercise Amount multiplied by (B) the
Exercise Price per share.

(c)                Cashless Exercise.  The Holder shall have the right to pay
all or a portion of the Exercise Price by making a “Cashless Exercise” pursuant
to this Section 2(c), in which case the portion of the Exercise Price to be so
paid shall be paid by reducing the number of shares of Common Stock otherwise
issuable pursuant to the Election to Purchase (the “Exercise Shares”) by an
amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Common Stock determined as of the Business Day immediately
preceding the date of such exercise of this Warrant.  The number of shares of
Common Stock to be issued to the Holder as a result of a Cashless Exercise will
therefore be equal to the Exercise Shares minus the Cashless Exercise Shares.

(d)               Issuance of Shares of Common Stock.  Upon receipt by the
Company of this Warrant at the Principal Office in proper form for exercise, and
accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Common Stock to be registered in the name of the
Holder in the Register of Stockholders of the Company and the Holder shall then
be deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that certificates representing such shares of
Common Stock may not then be actually delivered.  Upon such surrender of this
Warrant and payment of the Exercise Price as aforesaid, the Company shall issue
and cause to be delivered with all reasonable dispatch to, or upon the written
order of, the Holder (and in such name or names as the Holder may designate) a
certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.

2

 



(e)                Fractional Shares.  The Company shall not be required to
deliver fractions of shares of Common Stock upon exercise of this Warrant.  If
any fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share of the Common Stock determined as of
the Business Day immediately preceding the date of exercise of this Warrant.

(f)                Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.

SECTION 3.                Payment of Taxes.

The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.

SECTION 4.                Replacement Warrant.

In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).

SECTION 5.                Reservation of Capital Stock and Other Covenants.

(a)                Reservation of Authorized Capital Stock.  The Company shall
at all times ensure that it has sufficient authorized and unissued capital, free
of preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon the exercise of this Warrant.

(b)               Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock to be issued upon the exercise of this
Warrant, or any shares or other securities to be issued pursuant to Section 6
hereof, require registration with or approval of any Governmental Authority
under any federal or state law (other than securities laws) before such shares
or other securities may be validly delivered upon exercise of this Warrant or
other securities that may be purchased hereunder, then the Company covenants
that it will, at its sole expense, and as promptly as practicable, secure such
registration or approval, as the case may be.

(c)                Validly Issued Shares.  The Company covenants that all shares
of Common Stock delivered upon exercise of this Warrant, assuming full payment
of the Exercise Price, shall, upon delivery by the Company, be duly authorized
and validly issued, fully paid and nonassessable, free from all stamp taxes,
liens and charges with respect to the issue or delivery thereof and otherwise
free of all other security interests, encumbrances and claims of any nature
whatsoever other than such security interests, encumbrances and claims granted
by the Holder.

3

 



SECTION 6.                Adjustments.

Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  

(a)                Adjustments to Aggregate Number.  The Aggregate Number, after
taking into consideration any prior adjustments pursuant to this Section 6,
shall be subject to adjustment from time to time as follows and, thereafter, as
adjusted, shall be deemed to be the Aggregate Number hereunder.

(i)                 Stock Dividends; Subdivisions, Combinations and
Reclassifications.  In case at any time or from time to time the Company shall:

(A)              issue to the holders of the Common Stock a dividend payable in,
or other distribution of, Common Stock (a “Stock Dividend”),

(B)              subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”),

(C)              combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”), or

(D)              issue any shares of its capital stock in a reclassification of
the Common Stock (a “Stock Reclassification”),

then the number of shares of Common Stock purchasable upon exercise of this
Warrant, if any, immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of shares of Common Stock or
other securities of the Company which it would have owned or have been entitled
to receive had this Warrant been exercised in advance thereof.

(ii)               Miscellaneous.  The following provisions shall be applicable
to the making of adjustments of the Aggregate Number provided above in this
Section 6(a):

(A)             The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision, Stock Combination or Stock Reclassification as provided for
in Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 

4

 



(B)              In computing adjustments under this Section 6(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.

(C)              If the Company shall take a record of the holders of the Common
Stock for the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.

(b)               Adjustment to Exercise Price.

(i)                 Upon any adjustment to the Aggregate Number or of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to Section 6(a)(i), the Holder shall thereafter
be entitled to purchase such Aggregate Number of shares of Common Stock or other
securities resulting from such adjustment at an Exercise Price per share of
Common Stock or other security obtained by multiplying the Exercise Price in
effect immediately prior to such adjustment by the Aggregate Number prior to
such adjustment and dividing by the Aggregate Number immediately following such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

(ii)               In case at any time or from time to time the Company shall
pay a dividend or make a distribution in cash, securities or other assets to the
holders of Common Stock, other than (x) as described in Sections 6(a)(i)(A) and
6(a)(i)(D) above or (y) regular quarterly or other periodic dividends (any such
non-excluded event being referred to as an “Extraordinary Dividend”), then the
Exercise Price shall be decreased by the amount of cash and/or the fair market
value (as determined by the Board of Directors of the Company, in good faith) of
any securities or other assets paid on each share of Common Stock in respect of
such Extraordinary Dividend. An adjustment made pursuant to this Section
6(b)(ii) shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

(c)                Changes in Common Stock.  In case at any time the Company
shall initiate any transaction or be a party to any transaction (including,
without limitation, a merger, consolidation, share exchange, sale, lease or
other disposition of all or substantially all of the Company’s assets,
liquidation, recapitalization or reclassification of the Common Stock) in
connection with which the previous outstanding Common Stock shall be changed
into or exchanged for different securities of the Company or capital stock or
other securities of another corporation or interests in a non-corporate entity
or other property (including cash) or any combination of the foregoing (each
such transaction being herein called a “Transaction”), then, as a condition of
the consummation of the Transaction, lawful, enforceable and adequate provision
shall be made so that the Holder shall be entitled to elect, by written notice
to the Company, to receive (i) in exchange for the surrender of this Warrant to
the Company and the

5

 

same Exercise Price (rather than the exercise thereof), the securities or other
property (including cash) to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, (ii) a new warrant in form and substance similar to,
and in exchange for, this Warrant to purchase all or a portion of such
securities or other property (including cash) to which such Holder would have
been entitled upon consummation of the Transaction if such Holder had exercised
this Warrant and (if applicable) converted the shares of Common Stock issuable
hereunder immediately prior thereto, for the same Exercise Price, or (iii) upon
exercise of this Warrant at any time on or after the consummation of the
Transaction but prior to the Expiration Date, in lieu of the Warrant Shares
issuable upon such exercise prior to such consummation, the securities or other
property (including cash) to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto (subject to adjustments from and after the
consummation date as nearly equivalent as possible to the adjustments provided
for in this Section 6).  The Company will not effect any Transaction unless
prior to the consummation thereof each corporation or other entity (other than
the Company) which may be required to deliver any new warrant, securities or
other property as provided herein shall assume by written instrument the
obligation to deliver to such Holder such new warrant, securities or other
property as in accordance with the foregoing provisions such Holder may be
entitled to receive.  The foregoing provisions of this Section 6(c) shall
similarly apply to successive Transactions.

(d)               Other Action Affecting Capital Stock. 

(i)                 Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (c)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Board of Directors such action will not have a material adverse
effect upon the rights of the Holder (taking into consideration, if necessary,
any prior actions which the Board of Directors deemed not to materially
adversely affect the rights of the Holder), the Aggregate Number shall be
adjusted in such manner and at such time as the Board of Directors may in good
faith determine to be equitable in the circumstances.

(e)                Notices.

(i)                 Notice of Proposed Actions.  In case the Company shall
propose (A) to pay any dividend payable in stock of any class to the holders of
the Common Stock, (B) to effect any reclassification of the Common Stock, (C) to
effect any recapitalization, stock subdivision, stock combination or other
capital reorganization, (D) to effect the liquidation, dissolution or winding up
of the Company, or (E) to effect any other action which would require an
adjustment under this Section 6, then, in each such case, the Company shall give
to the Holder written notice of such proposed action, which shall specify the
date on which a record is to be taken for the purposes of such stock dividend,
stock subdivision, stock combination, distribution or rights, or the approximate
date on which such reclassification, recapitalization, reorganization,
consolidation, merger, share exchange, sale, lease, transfer, disposition,
liquidation, dissolution, winding up or other transaction is expected to take
place and the expected date of participation therein by the holders of Common
Stock (as applicable), if any such date is to be fixed, or the date on which the
transfer of Common Stock (as applicable) is expected to occur, and shall also
set forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect of such action on the Common Stock (as applicable) and on
the Aggregate Number after giving effect to any adjustment which will be
required as a result of such action.  Such notice shall be so given in the case
of any action covered by clause (A) above at least ten (10) Business Days prior
to the record date for determining holders of the Common Stock (as applicable)
for purposes of such action and, in the case of any other such action, at least
ten (10) Business Days prior to the earlier of the date of the taking of such
proposed action or the date of participation therein by the holders of Common
Stock (as applicable).

6

 



(ii)               Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within ten (10) Business Days after the
event requiring the adjustment) prepare a certificate signed by the Chief
Financial Officer of the Company, setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment is to be
calculated.  The certificate shall set forth, if applicable, a description of
the basis on which the Board of Directors in good faith determined, as
applicable, the Fair Market Value Per Share or the fair market value of any
evidences of indebtedness, shares of stock, other securities, warrants, other
subscription or purchase rights, or other property or the equitable nature of
any adjustment under Section 6(c) or (d) hereof, the new Aggregate Number and,
if applicable, any new securities or property to which the Holder is
entitled.  The Company shall promptly cause a copy of such certificate to be
delivered to the Holder.  Any determination of fair market value shall be
determined in good faith by the Board of Directors and be based upon an arm’s
length sale of such indebtedness, shares of stock, other securities, warrants,
other subscription or purchase rights or other property, such sale being between
a willing buyer and a willing seller.   The Company shall keep at the Principal
Office copies of all such certificates and cause the same to be available for
inspection at said office during normal business hours by the Holder or any
prospective purchaser of this Warrant (in whole or in part) if so designated by
the Holder.

(f)                December 2012 Reverse Stock Split. The Company is presently
contemplating a 1 for 400 reverse stock split which was approved by the
Company’s stockholders at its 2012 Annual Meeting of Stockholders on December
20, 2012 (the “December 2012 Reverse Stock Split”). The definitions of Aggregate
Number and Exercise Price in this Warrant include the applicable adjustments in
the event that the Company effects the December 2012 Reverse Stock Split after
the date hereof, and no further adjustment under this Section 6 will be made to
reflect the December 2012 Reverse Stock Split. For the avoidance of doubt, the
Aggregate Number and the Exercise Price shall be subject to adjustment under
this Section 6 for any Stock Dividend, Stock Subdivision, Stock
Reclassification, or Stock Combination other than the December 2012 Reverse
Stock Split.

SECTION 7.                No Impairment.

The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.  Without limiting
the generality of the foregoing and notwithstanding any other provision of this
Warrant to the contrary (including by way of implication), the Company (a) will
not increase the par value of any shares of Common Stock receivable on the
exercise of this Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of this Warrant.

7

 



SECTION 8.                Transfers of this Warrant.

(a)                Generally.  Subject to the restrictions set forth in Section
1 and this Section 8, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.

(b)               Compliance with Securities Laws.  The Holder agrees that this
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 

(c)                Restrictive Securities Legend.  For so long as the Warrant
Shares have not been registered under the Securities Act, the certificate
representing the Warrant Shares shall bear the restrictive legend set forth
below:

“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”

SECTION 9.                Events of Non-Compliance and Remedies.

(a)                Events of Non-Compliance.  If the Company fails to keep and
fully and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within thirty (30)
days from the earlier to occur of (i) written notice from the Holder specifying
what failure has occurred, or requesting that a specified failure be remedied or
(ii) an executive officer of the Company becoming aware of such failure (an
“Event of Non-Compliance”), the Holder shall be entitled to the remedies set
forth in subsection (b) hereof.

(b)               Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein, the Company hereby acknowledging that an action for
money damages may not be adequate to protect the interests of the Holder
hereunder.

8

 



SECTION 10.            Definitions.

As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  

“Aggregate Number” means (a) 20,936,854, or (b) 52,342.14 as of the effective
time of the December 2012 Reverse Stock Split and thereafter, in each case
subject to further adjustment as provided herein.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Cashless Exercise Shares” has the meaning set forth in Section 2(c).

“Commencement Date” has the meaning set forth in the Preamble. 

“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.

“Company” has the meaning set forth in the Preamble.

“December 2012 Reverse Stock Split” has the meaning set forth in Section 6(f).

“Election to Purchase” has the meaning set forth in Section 2(a).

“Event of Non-Compliance” has the meaning set forth in Section 9(a).

“Exercise Amount” has the meaning set forth in Section 2(a).

“Exercise Price” means (a) $0.07 per share, or (b) $28.00 per share as of the
effective time of the December 2012 Reverse Stock Split and thereafter, in each
case subject to further adjustment as provided herein.

“Exercise Shares” has the meaning set forth in Section 2(c).

“Expiration Date” has the meaning set forth in the Preamble.

“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).

9

 



“Fair Market Value Per Share” means, with respect to a share of Common Stock on
any date: (a) if the shares are listed or admitted for trading on any national
securities exchange or included in The NASDAQ National Market or NASDAQ SmallCap
Market (or any successor thereto), the volume-weighted average of the last
reported sales price as reported on such exchange or market over the twenty
trading days immediately the event requiring such determination; (b) if the
shares are not listed or admitted for trading on any national securities
exchange or included in The NASDAQ National Market or NASDAQ SmallCap Market (or
any successor thereto), the volume-weighted average of each of the last reported
closing bid and asked quotation for the shares as reported on the OTC Bulletin
Board, OTC Markets or other, similar over-the-counter market over the twenty
trading days immediately preceding the event requiring such determination; and
(c) if none of the foregoing apply, the Board of Directors shall determine in
good faith the fair value of the Common Stock.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.

“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.

“Principal Office” means the Company’s principal office as set forth in Section
16 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.

“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).

“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).

“Stock Reclassification” has the meaning set forth in Section 6(a)(i)(D).

“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B). 

“Transaction” has the meaning set forth in Section 6(c).

“Warrant” has the meaning set forth in Section 1(a).

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification, pursuant to Section 6, or
in connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.

10

 



SECTION11.            Survival of Provisions.

Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 9 through 21 of this Warrant shall
survive such exercise and the Expiration Date.

SECTION 12.            Delays, Omissions and Waivers.

It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.

SECTION 13.            Rights of Transferees.

Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.

SECTION 14.            Captions.

The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.

SECTION 15.            Notices.

All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:

11

 



If to the Company:

Bonds.com Group, Inc.

1500 Broadway, 31st Floor

New York, NY 10036

Attention:  Chief Financial Officer

Fax No:  (212) 946-3999

    With a copy to:

Hill Ward Henderson

3700 Bank of America Plaza

101 East Kennedy Boulevard

Tampa, Florida 33602

Attention:   Mark A. Danzi, Esq.

Fax No.:  (813) 221-2900

    If to the Holder:

BR Trust

c/o Mark G. Hollo

P.O. Box 1380

Boynton Beach, Florida 33425

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.

SECTION 16.            Successors and Assigns.

This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 

SECTION 17.            Governing Law, Jurisdiction, Jury Trial.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

12

 



SECTION 18.            Severability.

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.

SECTION 19.            Entire Agreement.

This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.

SECTION 20.            Headings.

The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

SECTION 21.            No Strict Construction.

The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.

SECTION 22.Representations, Warranties and Covenants.

 The Company hereby represents, warrants and covenants to the Holder that, so
long as the Holder holds this Warrant or any Warrant Shares, the Company will
not, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.

 

DATED:  March 6, 2013   BONDS.COM GROUP, INC.    

 

 

 

By: /s/ John Ryan                        

Name: John Ryan

Title: Chief Financial Officer

     

 

 

 

EXHIBIT A

NOTICE OF EXERCISE; ELECTION TO PURCHASE

 

To:                

1. The undersigned, pursuant to the provisions of the attached Warrant, hereby
elects to exercise this Warrant with respect to ________ shares of Common Stock
(the “Exercise Amount”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed thereto in the attached Warrant.

2. The undersigned herewith tenders payment for such shares in the following
manner (please check type, or types, of payment and indicate the portion of the
Exercise Price to be paid by each type of payment): 

_______  Exercise for Cash

_______  Cashless Exercise

3. Please issue a certificate or certificates representing the shares issuable
in respect hereof under the terms of the attached Warrant, as follows:

      (Name of Record Holder/Transferee)

and deliver such certificate or certificates to the following address:

      (Address of Record Holder/Transferee)

4. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.

5. If the Exercise Amount is less than all of the shares of Common Stock
purchasable hereunder, please issue a new warrant representing the remaining
balance of such shares, as follows:

      (Name of Record Holder/Transferee)

   and deliver such warrant to the following address:

      (Address of Record Holder/Transferee)

 

      (Signature)

 

      (Date)    

 

 

 

EXHIBIT B

REGISTRATION RIGHTS

 

The Company hereby grants Holder the following rights with respect to the
registration of the Common Stock issuable upon exercise of the Warrant to which
this Exhibit B is attached (the “Warrant”) and certain other shares of Common
Stock held by Black-II Trust or Mark G. Hollo (the “Hollo Parties”). Capitalized
terms used herein and not defined shall have the meanings given to them in the
Warrant.

1.                  Definitions. As used herein, the following terms shall have
the following meanings:

a.                  “1933 Act” means the Securities Act of 1933, as amended.

b.                  “1934 Act” means the Exchange Act of 1934, as amended.

c.                   “Business Day” means any day other than Saturday, Sunday or
any other day on which commercial banks in the City of New York are authorized
or required by law to remain closed.

d.                  “Effective Date” means the date a Registration Statement is
declared effective by the SEC.

e.                   “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

f.                   “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415 and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

g.                  “Registrable Securities” means (i) any shares of Common
Stock issued or issuable upon exercise of the Warrant, and (ii) any shares of
Common Stock that are held by the Hollo Parties as of the date of the Warrant;
provided, however that no shares of Common Stock issued or issuable shall be
deemed Registrable Securities from and after the date they may be sold without
volume limitations pursuant to Rule 144 (or any successor thereto).

h.                  “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.

i.                    “Rule 415” means Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.

j.                    “SEC” means the United States Securities and Exchange
Commission.

2.                  Registration.

a.                  Demand Registration. From and after the date that the
Company is eligible to register the Registrable Securities on Form S-3 and
thereafter until the earlier of such date as the Company is no longer eligible
to register the Registrable Securities on Form S-3 or the date five (5) years
after the date of the Warrant, if the Company receives a request from the Holder
to register all of the Registrable Securities, then the Company shall, as soon
as practicable and in any event within ninety (90) days after the date such
request is given by the Holder, file a registration statement under the
Securities Act on Form S-3 covering all Registrable Securities, subject to the
limitations of Section 2(b).

 

 



b.                  Notwithstanding the foregoing obligations, if the Company
furnishes to Holder a certificate signed by the Company’s chief executive
officer stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for such registration statement to either become effective or remain effective
for as long as such registration statement otherwise would be required to remain
effective, because such action would (i) materially interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
the Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then the Company shall have the right to defer taking
action with respect to such filing, and any time periods with respect to filing
or effectiveness thereof shall be tolled correspondingly, for a period of not
more than one hundred twenty (120) days after the request of the Holder is
given; provided, however, that the Company may not invoke this right more than
once in any twelve (12) month period; and provided further that the Company
shall not register any securities for its own account or that of any other
stockholder during such one hundred twenty (120) day period other than pursuant
to a registration relating to the sale of securities to employees of the Company
pursuant to a stock option, stock purchase, or similar plan; a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered. The Company shall not be obligated to effect, or to take
any action to effect, any registration pursuant to Section 2(a) (x) during the
period that is ninety (90) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a Company-initiated registration, provided, that
the Company is actively employing in good faith commercially reasonable efforts
to cause such registration statement to become effective; (y) after the Company
has effected one registration pursuant to Section 2(a), or (z) if the
Registrable Securities may be sold by the Holder without volume limitations
pursuant to Rule 144 (or any successor rule).

c.                   Piggy Back Registration Rights. If, at any time there is
not an effective Registration Statement covering the Registrable Securities, and
the Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Holder a written notice of such determination at least twenty
days prior to the filing of any such Registration Statement and shall
automatically include in such Registration Statement all Registrable Securities
for resale and offer on a continuous basis pursuant to Rule 415; provided,
however, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company determines for
any reason not to proceed with such registration, the Company will be relieved
of its obligation to register any Registrable Securities in connection with such
registration, (ii) in case of a determination by the Company to delay
registration of its securities, the Company will be permitted to delay the
registration of Registrable Securities for the same period as the delay in
registering such other securities, (iii) Holder is subject to confidentiality
obligations with respect to any information gained in this process or any other
material non-public information he, she or it obtains, (iv) Holder is subject to
all applicable laws relating to insider trading or similar restrictions; (v) if
all of the Registrable Securities of the Holder cannot be so included due to
Rule 415, then the Company may first reduce the number of the Holder’s
Registrable Securities covered by such Registration Statement to the maximum
number which would enable the Company to conduct such offering in accordance
with the provisions of Rule 415; (vi) if the Registration Statement is for a
third party, then the Company shall not be required to include the Registrable
Securities in such Registration Statement if not permitted by any agreement with
such third party existing prior to the date hereof; and (vii) the Company shall
not be required to include any such Registrable Securities in such Registration
Statement if they may be sold by the Holder without volume limitations pursuant
to Rule 144 (or any successor thereto).

 

 



3.                  Registration Procedures. At such time as the Company is
obligated to file a Registration Statement with the SEC pursuant to Section
2(a), the Company will use commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

a.                  The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
Holder may sell all of the Registrable Securities covered by such Registration
Statement without volume restrictions pursuant to Rule 144 (or any successor
thereto) promulgated under the 1933 Act and is not otherwise prohibited by the
SEC or any statute, rule, regulation or other applicable law from selling any
such Registrable Securities pursuant to such Rule or (ii) the date on which
Holder shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). The Company shall use
commercially reasonable efforts to ensure that each Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

b.                  The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-Q, Form
10-K or any analogous report under the 1934 Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

c.                   The Company shall furnish to the Holder, without charge,
(i) promptly after the same is prepared and filed with the SEC, at least one
copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by Holder, all exhibits and each preliminary prospectus,
(ii) upon the effectiveness of any Registration Statement, ten (10) copies of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as Holder may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as Holder may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by Holder.

 

 



d.                  The Company shall use commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Holder of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Holder of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

e.                   The Company shall notify Holder in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(l), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Holder (or such other number of copies as Holder may reasonably
request).

f.                   The Company shall use commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Holder of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

g.                  The Company shall notify Holder in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(l), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Holder (or such other number of copies as Holder may reasonably
request).

h.                  The Company shall hold in confidence and not make any
disclosure of information concerning Holder provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to Holder and allow Holder, at Holder’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

 

 



i.                    The Company shall cooperate with Holder and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as Holder may reasonably
request and registered in such names as Holder may request.

j.                    If requested by Holder, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as the Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by Holder holding any
Registrable Securities.

k.                  The Company shall otherwise use commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

l.                    Notwithstanding anything to the contrary herein, at any
time after the Effective Date, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, in the opinion of
counsel to the Company, otherwise required (a “Grace Period”); provided, that
the Company shall promptly (i) notify Holder in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to Holder) and the date on which the Grace Period will
begin, and (ii) notify Holder in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed sixty (60)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred twenty (120) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date Holder receives the notice referred to in
clause (i) and shall end on and include the later of the date Holder receives
the notice referred to in clause (ii) and the date referred to in such notice.
The provisions of Section 3(e) hereof shall not be applicable during the period
of any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(g) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of Holder in connection with any sale of Registrable Securities with
respect to which Holder has entered into a contract for sale, and delivered a
copy of the prospectus included as part of the applicable Registration Statement
(unless an exemption from such prospectus delivery requirements exists), prior
to Holder’s receipt of the notice of a Grace Period and for which Holder has not
yet settled.

 

 



4.                  Obligations of Holder.

a.                  At least five Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify Holder in
writing of the information the Company requires from Holder if Holder elects to
have any of Holder’s Registrable Securities included in such Registration
Statement. It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of Holder that Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

b.                  Holder, by such Holder’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless Holder has notified the Company in writing of
Holder’s election to exclude all of Holder’s Registrable Securities from such
Registration Statement.

c.                   Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(e) or
the first sentence of Section 3(f), Holder will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
Holder in connection with any sale of Registrable Securities with respect to
which Holder has entered into a contract for sale prior to Holder’s receipt of a
notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which Holder has not
yet settled.

d.                  Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

5.                  Expenses of Registration. All reasonable expenses, other
than underwriting discounts, commissions and stock transfer taxes with respect
to the Registrable Securities, incurred in connection with registrations,
filings or qualifications pursuant to Section 2, including, without limitation,
all registration, listing and qualifications fees, printers and accounting fees,
and fees and disbursements of counsel for the Company shall be paid by the
Company. Holder shall be responsible for fees and expenses of its own counsel.

6.                  Other Registration Rights. The foregoing registration rights
are in addition to, and shall not be exclusive of or in any way replace or
amend, any other registration rights which Holder may be entitled to.

* * * * *



 



 

